IN THE
TENTH COURT OF APPEALS










 

No. 10-11-00178-CR
 
Gwendolyn Gail Ollie,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the County Court
at Law No. 1
Brazos County, Texas
Trial Court No. 07-00485-CRM-CCL1
 

MEMORANDUM Opinion

 
Appellant filed a pro se notice of
appeal of her DWI conviction and moved the trial court to appoint counsel for
her appeal.  After a hearing, the trial court found that Appellant was not
indigent and denied appointed counsel.  The Clerk’s Record reflects that Appellant
thereafter sent to the trial court a handwritten letter dated April 4, 2011 and
signed by Appellant.  Appellant’s letter states that, because Appellant cannot
afford an attorney for her appeal, she is withdrawing her request (to appeal). 
Also on April 4, 2011, the trial court signed a jail order stating in part that
Appellant withdrew her appeal that day.  Appellant signed that order, and by
signing it, she acknowledged, agreed, and understood the order’s terms.
We have not issued a decision in this
appeal, and Appellant personally signed the document withdrawing her appeal.  See
Tex. R. App. P. 42.2(a).  This appeal
is therefore dismissed.
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
Justice Davis, and
Justice Scoggins
Dismissed
Opinion
delivered and filed July 6, 2011
Do
not publish
[CR25]




 


                                                         Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Affirmed
Opinion
delivered and filed April 26, 2006
[CV06]